Title: To James Madison from Philip Slaughter, 23 January 1818
From: Slaughter, Philip
To: Madison, James


Dear Sir
Springfield January 23d 18⟨18⟩
Your favor of the 8th Instant Came Safely to hand Wherein you Request that I will inform you of the Success I have Met with, in this County Culpeper, in Obtaining Subscriptions for the Central College. One of the papers I put in the hands of Coll. Armistead Long, Who lives in the lower part of the County. I have not heard from him Since the Receipt of your last letter. I am Concern’d to State, that, I have not been able to get one Dollar to the paper I hold. I will still Endeavor to Raise something & if I Succeed you shall hear from Me on the Subject. Accept the best Wishes of Yr friend &c
Phil, Slaughter
